Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-17 are rejected under 35 U.S.C. 102a2 as being anticipated by Avisar et al., WO 2017/066373 A1, hereinafter Avisar.
Claim 1. 
A method of preparing for a medical procedure (see Avisar at [0114]), the method comprising the steps of: 
obtaining medical images of the internal anatomy of a particular patient (see Avisar at [0086] SNAP); 
preparing a three-dimensional virtual model of the patient associated with the internal anatomy of the patient utilizing said medical images (see Avisar at [0008] discloses a multi-dimension virtual model associated with a patient); 
generating, using a computer device, a virtual reality environment using said virtual model of the patient to provide a realistic three-dimensional images of actual tissues of the patient (see Avisar at [0057] VR); 

generating a patient video capturing the defined path through the internal anatomy of the patient within the virtual reality environment, said patient video showing views of various perspectives of the realistic three-dimensional images of the internal anatomy of actual tissues of the patient, said patient video being configured to play on a general purpose computing device (see Avisar at [0073-0075], [0114] and [0091]); and 
transmitting said patient video to the general purpose computing device (see Avisar at [0082-0084] also see figs. 31A-B) to play on said general purpose computing device (see [0114-0115]).

Claim 2. 
Avisar teaches the method of claim 1, wherein said step of defining a path through the internal anatomy of the patient within the virtual reality environment includes the step of accepting inputs from said input device to mark various locations along said path with a marker. [0073] The SNAP proximity warning systems can automatically mark anatomical structure that the surgeons need to avoid. Such anatomical structure may include fiber track, nerves, vessels, arteries etc. - The SNAP proximity warning systems allows a manual placement of Markets within the 3D or 2D navigation scene. Those Markets can either mark obstacles and anatomical structure to avoid or mark a Target that surgeon will navigate to. Every Marker that is being placed can be labeled, have a specific color, specific shape etc. - The indication of the warning of the SNAP proximity warning systems can be visual (for example changes in color), vocal (sound) and others. Also see [0074-0075].

Claim 3. 
Avisar teaches the method of claim 2, wherein each marker is associated with a particular perspective view of the realistic three dimensional images of the internal anatomy of actual tissues of the patient. [0091] The patient's anatomical structures in 2D or 3D and the position and orientation of the surgery instruments are synchronized in real time and are presented to the surgeon with a real time location and orientation of the instruments and markers in space in relation to the anatomical structures.

Claim 5. 
Avisar teaches the method of claim 3, wherein said particular perspective view includes an angle of view and orientation within the virtual model. [0119] It should be appreciated that the augmented reality view is continuously updated in real time as a surgeon's 102 position, orientation, or angle of view changes. Thus, as the surgeon 102 moves around the patient or adjusts his focus on a different position on the patient 104, the virtual model is adjusted so that the augmented reality view is synchronized with the such movements and stays true to the surgeon's 102 perspective.

Claim 6. 
Avisar teaches the method of claim 2, wherein said step of defining a path through the internal anatomy of the patient within the virtual reality environment also includes the step of [0122] HMD 160' functionality is separated according to the functionality of the hardware, and in particular whether it is AR or VR, or both. If both hardware configurations are available, both modes will be available in the software. The user controls all of the system functionality using the Controller, Voice Commands, Hand Gestures, Virtual buttons, and other Add On Sensors. This allows the user to choose what is the most situationally appropriate or intuitive way for him to interact with the SNAP Case or to communicate with remote users while in Collaboration mode. All of the user interactions in the virtual world are also visualized on the SNAP display 108 monitor for external viewers to watch and understand what the user is seeing. The user is able to activate every functionality that is available on the SNAP system 112while in one of the HMD modes. Available functionality in HMD modes include, but are not limited to, the ability to: change segmentation presets, select fusion layer, show/hide markers/path/trajectory, take slices in/out from the SNAP Case (Clipping), add virtual surgery tools etc.

Claim 7. 
Avisar teaches the method of claim 2, wherein said step of defining a path through the internal anatomy of the patient within the virtual reality environment also includes the step of accepting inputs from said input device to associate one or more of said markers with a speed of travel along a portion of said path in said patient video. [0063] discloses It may also include 3D objects placed in the scene including 3D shapes to mark specific points or anatomy of interest, 3D Labels, 3D Measurement markers, 3D Arrows for guidance, and 3D surgical tools. Surgical tools and devices have been modeled for education and patient specific rehearsal, particularly for appropriately sizing aneurysm clips.

Claim 8. 
Avisar teaches the method of claim 2, wherein said interface of said user input device is configured to provide the user with a drag-and-drop interface to place said markers along said path. [0074] The SNAP can allow creating a Trajectory. By marketing Entry point and then associating this entry point with the above Marker / target, the SNAP creates a Trajectory that allows to navigate from the Entry point to the Target. - The SNAP Path planner allows surgeons to connect several, Markers, Target and Entry points and do create Path. Multiple Paths can be created. Path can be a desired route to follow or a Path to avoid.

Claim 9. 
Avisar teaches the method of claim 2, further comprising the step of providing a head-mounted display for use by the user to view said path to place said markers along said path. [0114] This modification results in an Augmented Reality Surgical Navigation System ("ARS") 100 described herein and illustrated in Figure 1, which gives the surgeon 102 or another user (such as assistants, nurses, or other doctors) an integrated view of the optic and scanned views on the same screen (as illustrated in Figure 3). Referring back to the system 100 of Figure 1, the surgeon 102 can inspect specific patient 104 anatomy both in the pre-built model as well as live in the patient 104 simultaneously. The system 100 gives the ability to step into the MD6DM model and physically move the user's body and look around at specific structures. The user can look 360 around a targeted anatomy or pathology, and explore behind pathology to see how it is altering the patient anatomy. Thus, the surgeon 102 no longer needs to take his eyes off the microscope or endoscope 106 to look at patient scans, planning software or a MD6DM model because the virtual image and the real optical image are projected side by side, or fused together and displayed either on a display monitor 108 or on the Head-Mounted Display (HMD) 160'.

Claim 10. 
Avisar teaches the method of claim 2, wherein a marker is associated with a fork in the path splitting the path into two different paths providing a choice to viewer of said patient video to select one of the two different paths. [0074] The SNAP can allow creating a Trajectory. By marketing Entry point and then associating this entry point with the above Marker / target, the SNAP creates a Trajectory that allows to navigate from the Entry point to the Target. - The SNAP Path planner allows surgeons to connect several, Markers, Target and Entry points and do create Path. Multiple Paths can be created. Path can be a desired route to follow or a Path to avoid.

Claim 11. 
Avisar teaches the method of claim 2, wherein a marker is associated with one or more notes or added data provided by the user using said interface. [0073] discloses Those Markets can either mark obstacles and anatomical structure to avoid or mark a Target that surgeon will navigate to. Every Marker that is being placed can be labeled, have a specific color, specific shape etc. - The indication of the warning of the SNAP proximity warning systems can be visual (for example changes in color), vocal (sound) and others.


Avisar teaches the method of claim 11, wherein said notes include a question or a quiz. [0074] The SNAP can allow creating a Trajectory. By marketing Entry point and then associating this entry point with the above Marker / target, the SNAP creates a Trajectory that allows to navigate from the Entry point to the Target. - The SNAP Path planner allows surgeons to connect several, Markers, Target and Entry points and do create Path. Multiple Paths can be created. Path can be a desired route to follow or a Path to avoid. [0075] The SNAP provides visual graphic guidance to the surgeon. As far as the surgeon maintains his movements within the guided markers, the he will get accurately from point A to point B (from Entry point to Target). The tool provides institutions (e.g., hospitals) and their respective surgeons with the opportunity to reduce surgical errors, decrease the amount of surgical waste and related costs, reduce operating room time, and minimize the high-risk nature of the procedures. The tool provides for an opportunity to maintain high quality in neurosurgery training, and for taking the Education outside of the operating room: Halstedian training for surgery skills depends on a large volume, a wide variety of cases, and almost endless resident's time in the hospital. Recent developments have forced a rethinking of the Halstedian system. The recent constellation of pressures on Halstedian system includes; restricted work hours, increased public scrutiny, and reduction in operative experience.

Claim 13. 
Avisar teaches the method of claim 2, wherein a marker is associated with a selectable control to provide an active video allowing a viewer to interact with a portion video or to provide a passive video that does not allow the viewer to interact with the portion of the video. See The examiner believes allowing/not allowing a viewer to interact with the portion of the video may be considered as a design choice between a user and an operator e.g., see the rights of a system administrator and a user in a network environment.

Claim 14. 
Avisar teaches the method of claim 1, wherein a link is transmitted to said general computing device to download said patient video to said general computing device to play said video. [0073] The SNAP proximity warning systems can automatically mark anatomical structure that the surgeons need to avoid. Such anatomical structure may include fiber track, nerves, vessels, arteries etc. - The SNAP proximity warning systems allows a manual placement of Markets within the 3D or 2D navigation scene. Those Markets can either mark obstacles and anatomical structure to avoid or mark a Target that surgeon will navigate to. Every Marker that is being placed can be labeled, have a specific color, specific shape etc. - The indication of the warning of the SNAP proximity warning systems can be visual (for example changes in color), vocal (sound) and others.

Claim 15. 
Avisar teaches the method of claim 1, wherein said general purpose computing device is a smart phone. [0171] FIG. 30 is a schematic diagram of an example computer for implementing the example AR computing device 112 of FIG. 1. The example computer 3000 is intended to represent various forms of digital computers, including laptops, desktops, handheld computers, tablet computers, smartphones, servers, and other similar types of computing devices.


Avisar teaches the method of claim 1, wherein said step of defining a path through the internal anatomy of the patient within the virtual reality environment includes the step of accepting inputs from said input device to mark various locations along said path with a marker, wherein each marker is associated with a particular perspective view of the realistic three dimensional images of the internal anatomy of actual tissues of the patient. [0091] The patient's anatomical structures in 2D or 3D and the position and orientation of the surgery instruments are synchronized in real time and are presented to the surgeon with a real time location and orientation of the instruments and markers in space in relation to the anatomical structures. [0084] The computer program instructions may be stored or otherwise loaded in a computer-readable memory that can direct a computing device or system (such as described by example system 1 of FIG. 31 A), or other programmable data processing apparatus, to function in a particular manner, such that the instructions stored in the computer readable memory produce an article of manufacture including instruction means which implement the functions/acts specified herein.

Claim 17 is rejected with similar reasons as set forth in claim 1, above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar, and further in view of Souchard US 2011/0311202 A1.
Claim 4. 
Avisar does not teaches using a smoothing operation to show a view that gradually transitions a change in perspective while the video traverses from the particular perspective view of one marker to the particular perspective view of an adjacent marker.
However, Souchard teaches the method of claim 3, wherein said video is generated using a smoothing operation to show a view that gradually transitions a change in perspective while the video traverses from the particular perspective view of one marker to the particular perspective view of an adjacent marker. [0004] The video editing application of some embodiments has a user selectable smoothing operation that when selected removes the unwanted camera motion from a video sequence. In some embodiments, the application allows a user to specifically select the types of camera movements that should be "smoothed". The smoothing operation generates a set of curves that track the set of camera movements that were selected for smoothing. To generate these curve set, the smoothing operation of some embodiments selects a particular motion model, and then identifies the parameters of this model based on movement of certain image elements (e.g., certain pixels) in the selected video sequence. The identified parameters specify the set of curves. These set of curves are a set of unsmoothed curves that might have jagged edges that reflect jittery camera motion. [0093] As shown in FIG. 9, the lock operation performs the first stage of the smoothing operation for each successive pairs of frames in the video sequence. Specifically, for each successive pair, the locking operation first identifies (at 920) a set of pixels to track. Next, for each successive pair, the process defines (at 925) a set of constraints for the identified set of pixels. Also see [0100].


Claim 18 is rejected with similar reasons as set forth in claims 1 and 4, above. The method of independent claim 18 differs from claims 1 and 17 because recites “video is generated using a smoothing operation to show a view that gradually transitions a change in perspective while the video traverses from the particular perspective view of one marker to the particular perspective view of an adjacent marker”. However, Souchard discloses the use of a smoothing operation in video to show a view that gradually transitions a change in perspective from one to another perspective ([0004], [0093], [0100]).

Claim 19. 
Avisar teaches the method of claim 18, wherein the user interface is configured to accept associating one or more of said markers with one or more of: a speed of travel along a portion of said path in said patient video, one or more layers of anatomy to show along a portion of said path in said patient video, or a fork in the path splitting the path into two different paths providing a choice to patient to select one of the two different paths while viewing said video. [0063] discloses It may also include 3D objects placed in the scene including 3D shapes to mark specific points or anatomy of interest, 3D Labels, 3D Measurement markers, 3D Arrows for guidance, and 3D surgical tools. Surgical tools and devices have been modeled for education and patient specific rehearsal, particularly for appropriately sizing aneurysm clips.


Avisar teaches the method of claim 18, the user interface is configured to accept associating one or more of said markers with a selectable control to provide an active video allowing the patient to interact with a portion video or to provide a passive video that does not allow the patient to interact with the portion of the video. See [0073-0075], [0090-0091], [0128, 0133]. The examiner believes allowing/not allowing a viewer to interact with the portion of the video may be considered as a design choice between a user and an operator e.g., see the rights of a system administrator and a user in a network environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613